Exhibit 10.6

Guaranty

[The Guaranty of CARTER VALIDUS OPERATING PARTNERSHIP, LP follows this cover
page.]



--------------------------------------------------------------------------------

GUARANTY

This GUARANTY (“Guaranty”) is effective as of FEBRUARY 9, 2012 by CARTER VALIDUS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Guarantor”), for the
benefit of AMERICAN MOMENTUM BANK (“Lender”).

W I T N E S S E T H:

WHEREAS, Lender has entered into a Loan Agreement (“Loan Agreement”) effective
as of the effective date above, with HC-760 OFFICE PARKWAY, LLC (“Borrower”),
pursuant to which Borrower has executed that certain Promissory Note for SIX
MILLION THREE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($6,375,000.00)
(the “Loan”) (together with all renewals, modifications, increases and
extensions thereof, referred to as the “Note”) under which Borrower has become
indebted, and may from time to time be further indebted, to Lender with respect
to the Loan which is secured by the liens and security interests of a deed of
trust and a security agreement, each of even date herewith, and further
evidenced, secured or governed by other instruments and documents executed in
connection with the Loan (collectively the “Loan Documents”); and

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor guarantees payment to Lender of the Guaranteed Debt
(as herein defined) pursuant to the following terms; and

WHEREAS, Guarantor will directly benefit from Lender’s making the Loan to
Borrower.

NOW, THEREFORE, as an inducement to Lender to enter into the Loan Agreement and
to make loans to Borrower thereunder, and to extend such additional credit as
Lender may from time to time agree to extend thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the “Guaranteed Debt” (as herein defined) as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that
Guarantor is liable for the Guaranteed Debt as a primary obligor. However,
notwithstanding any provision hereof to the contrary, the liability of Guarantor
under this Guaranty shall never exceed the limitations, if any, set forth in
Section 1.13 hereof.

1.2 Definition of Guaranteed Debt. As used herein, the term “Guaranteed Debt”
means all of the following:

(a) all principal, interest, attorneys’ fees, commitment fees, liabilities for
costs and expenses and other indebtedness, obligations and liabilities of
Borrower to Lender at any time created or arising in connection with the Loan,
or any amendment thereto or substitution therefor, including but not limited to
all indebtedness, obligations and liabilities of Borrower to Lender arising
under the Note, or under any renewals, modifications, increases and extensions
of the Note, or under the Loan Documents;

(b) all liabilities of Borrower for future advances, extensions of credit, sales
on account or other value at any time given or made by Lender to Borrower
arising under the Loan Documents, whether or not the advances, credit or value
are given pursuant to commitment;

 

Page 1



--------------------------------------------------------------------------------

(c) any and all other indebtedness, liabilities, obligations and duties of every
kind and character of Borrower to Lender arising under the Loan Documents,
whether now or hereafter existing or arising, regardless of whether such present
or future indebtedness, liabilities, obligations or duties be direct or
indirect, related or unrelated, liquidated or unliquidated, primary or
secondary, joint, several, or joint and several, or fixed or contingent;

(d) any and all post-petition interest and expenses (including attorney’s fees)
whether or not allowed under any bankruptcy, insolvency, or other similar law;
and

(e) all costs, expenses and fees, including but not limited to court costs and
attorneys’ fees, arising in connection with the collection of any or all
amounts, indebtedness, obligations and liabilities of Borrower to Lender
described in items (a) through (d) of this Section.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Debt arising or created after any attempted revocation
by Guarantor and after Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and Guarantor’s legal representative and
heirs). This Guaranty may be enforced by Lender and any subsequent holder of the
Guaranteed Debt and shall not be discharged by the assignment or negotiation of
all or part of the Guaranteed Debt.

1.4 Guaranteed Debt Not Reduced by Offset. The Guaranteed Debt and the
liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, or any other party, against Lender or
against payment of the Guaranteed Debt, whether such offset, claim or defense
arises in connection with the Guaranteed Debt (or the transactions creating the
Guaranteed Debt) or otherwise. Without limiting the foregoing or Guarantor’s
liability hereunder, to the extent that Lender advances funds pursuant to the
Note and does not receive payments or benefits thereon in the amounts and at the
times required or provided in the Note, Guarantor is absolutely liable to make
such payments to (and confer such benefits on) Lender, on a timely basis.

1.5 Payment by Guarantor. If all or any part of the Guaranteed Debt shall not be
punctually paid when due, whether at maturity or earlier by acceleration or
otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Debt to Lender at Lender’s address as
set forth herein. Such demand(s) may be made at any time coincident with or
after the time for payment of all or part of the Guaranteed Debt, and may be
made from time to time with respect to the same or different items of Guaranteed
Debt. Such demand shall be deemed made, given and received in accordance with
the notice provisions hereof.

1.6 No Duty to Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which such Guarantor may have to require
Lender), in order to enforce such payment by Guarantor, first to (i) institute
suit or exhaust its remedies against Borrower or others liable on the Guaranteed
Debt or any other person, (ii) enforce Lender’s rights against any collateral
which shall ever have been given to secure the Guaranteed Debt, (iii) join
Borrower or any others liable on the Guaranteed Debt in any action seeking to
enforce this Guaranty, (iv) exhaust any remedies available to Lender against any
collateral which shall ever have been given to secure the Guaranteed Debt, or
(v) resort to any other means of obtaining payment of the Guaranteed Debt.
Lender shall not be required to mitigate damages or take any other action to
reduce, collect or enforce the Guaranteed Debt.

1.7 Waivers. Guarantor agrees to the provisions to the Loan Documents, and
hereby waives notice of (i) any loans or advances made by Lender to Borrower,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Note
or of any other Loan Documents, (iv) the execution and delivery by Borrower and
Lender of any other loan or credit agreement or of

 

Page 2



--------------------------------------------------------------------------------

Borrower’s execution and delivery of any promissory notes or other documents
arising under the Loan documents or in connection with the Mortgaged Property
(as defined in the Loan Documents), (v) the occurrence of any breach by Borrower
or Event of Default (as defined in the Loan Documents), (vi) Lender’s transfer
or disposition of the Guaranteed Debt, or any part thereof, (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Debt, (viii) protest, proof of non-payment or
default by Borrower, or (ix) any other action at any time taken or omitted by
Lender, and, generally, all demands and notices of every kind in connection with
this Guaranty, the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Debt and the obligations hereby
guaranteed. The parties intend that Guarantor shall not be considered a “debtor”
as defined in Tex. Bus. & Com. Code Ann. § 9.102 (and any successor statute
thereto).

1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all costs and expenses (including court costs
and attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment of the Guaranteed Debt.

1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Debt, as set forth herein, any prior release or discharge from the
terms of this Guaranty given to Guarantor by Lender shall be without effect, and
this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

1.10 Subrogation. Upon payment to Lender in full of the Guaranteed Debt by
Guarantor, Lender shall not contest the subrogation of Guarantor to the rights
of Lender under the Loan Documents, provided, however, that Guarantor’s rights
under such subrogation shall be and remain subordinate and inferior to the
rights of Lender under the Loan Documents until and unless all amounts due
Lender by Borrower under the Loan Documents shall be paid in full.

1.11 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, until such time as the
Guaranteed Debt has been paid in full, but not thereafter, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender) to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Debt for any payment made by Guarantor
under or in connection with this Guaranty or otherwise.

1.12 “Borrower”. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower.

1.13 Limitation on Liability of CARTER VALIDUS OPERATING PARTNERSHIP, LP.
Notwithstanding any provision contained herein to the contrary, the liability of
CARTER VALIDUS OPERATING PARTNERSHIP, LP for the Guaranteed Debt shall be
limited to twenty percent (20.00%) of the outstanding principal balance of the
Loan. Notwithstanding this limitation, any liability of CARTER VALIDUS OPERATING
PARTNERSHIP, LP hereunder for obligations arising from the indemnification given
in the Environmental Certificate shall continue in full force and effect against
CARTER VALIDUS OPERATING PARTNERSHIP, LP until the Indebtedness (as defined in
the Deed of Trust) is paid in full.

1.14 Cancellation. Lender shall return this Guaranty marked canceled and paid to
CARTER VALIDUS OPERATING PARTNERSHIP, LP at the address of Guarantor upon full
and complete payment of the Guaranteed Debt within a reasonable time thereafter.

 

Page 3



--------------------------------------------------------------------------------

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Guaranteed Debt, Note, Loan Documents,
or other document, instrument, contract or understanding between Borrower and
Lender, or any other parties, pertaining to the Guaranteed Debt or any failure
of Lender to notify Guarantor of any such action.

2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to Borrower or Guarantor.

2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Borrower, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Debt; or any dissolution of Borrower or Guarantor,
or any changes in the shareholders, partners or members of Borrower or
Guarantor; or any reorganization of Borrower or Guarantor.

2.4 Invalidity of Guaranteed Debt. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever, including without limitation the fact that (i) the Guaranteed Debt,
or any part thereof, exceeds the amount permitted by law, (ii) the act of
creating the Guaranteed Debt or any part thereof is ultra vires, (iii) the
officers or representatives executing the Note or the other Loan Documents or
otherwise creating the Guaranteed Debt acted in excess of their authority,
(iv) the Guaranteed Debt violates applicable usury laws, (v) the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Debt wholly or partially uncollectible from
Borrower, (vi) the creation, performance or repayment of the Guaranteed Debt (or
the execution, delivery and performance of any document or instrument
representing part of the Guaranteed Debt or executed in connection with the
Guaranteed Debt, or given to secure the repayment of the Guaranteed Debt) is
illegal, uncollectible or unenforceable, or (vii) the Note or any of the other
Loan Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other person be found not liable on the Guaranteed
Debt or any part thereof for any reason.

2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Debt, or any part thereof, or any other person or
entity now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Debt, or any part thereof, it being recognized,
acknowledged and agreed by Guarantor that Guarantor may be required to pay the
Guaranteed Debt in full without assistance or support of any other party, and
Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guaranteed Debt, or that Lender will look to other
parties to pay or perform the Guaranteed Debt.

2.6 Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Debt.

2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Debt.

 

Page 4



--------------------------------------------------------------------------------

2.8 Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Lender (i) to take or prosecute any action for the collection of
any of the Guaranteed Debt or (ii) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Debt.

2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Debt, or any part thereof, shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantor
that Guarantor is not entering into this Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the collateral for the Guaranteed Debt.

2.10 Offset. The Note, the Guaranteed Debt and the liabilities and obligations
of Guarantor to Lender hereunder, shall not be reduced, discharged or released
because of or by reason of any existing or future right of offset, claim or
defense of Borrower against Lender, or any other party, or against payment of
the Guaranteed Debt, whether such right of offset, claim or defense of Borrower
against Lender, or any other party, or against payment of the Guaranteed Debt
(or the transactions creating the Guaranteed Debt) or otherwise.

2.11 Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.

2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.

2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Debt, or the security
and collateral therefor, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guaranteed Debt pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guaranteed Debt when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Debt.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

3.1 Benefit. Such Guarantor is an affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower, or has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Debt.

3.2 Familiarity and Reliance. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Debt;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

 

Page 5



--------------------------------------------------------------------------------

3.3 No Representation by Lender. Neither Lender nor any other party has made any
representation, warranty or statement to such Guarantor in order to induce the
Guarantor to execute this Guaranty.

3.4 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is solvent.

3.5 Legality. The execution, delivery and performance by such Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject or constitute a default (or an
event which with notice or lapse of time or both would constitute a default)
under, or result in the breach of, any indenture, mortgage, deed of trust,
charge, lien, or any contract, agreement or other instrument to which Guarantor
is a party or which may be applicable to such Guarantor. This Guaranty is a
legal and binding obligation of such Guarantor and is enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditors’ rights.

3.6 Net Worth. Guarantor shall at all times maintain a minimum net worth of not
less than TEN MILLION AND NO/100 DOLLARS ($10,000,000.00).

3.7 Survival. All representations and warranties made by such Guarantor herein
shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor’s
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor’s Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed Debt. Upon
the occurrence of an Event of Default (as defined in the Loan Documents) or the
occurrence of an event which would, with the giving of notice or the passage of
time, or both, constitute an Event of Default, Guarantor hereby agrees that it
shall not receive or collect, directly or indirectly, from Borrower or any other
party any amount upon the Guarantor Claims until the Guaranteed Debt has been
paid in full.

4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove Lender’s
claim in any such proceeding so as to establish Lender’s rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor’s Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application upon the Guaranteed Debt, any such dividend or payment which is
otherwise payable to Guarantor, and which, as between Borrower and Guarantor,
shall constitute a credit upon the Guarantor’s Claims, then upon payment to
Lender in full of the Guaranteed Debt, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor’s
Claims have contributed toward the liquidation of the Guaranteed Debt, and such
subrogation shall be with respect to the proportion of the Guaranteed Debt which
would have been unpaid if Lender had not received dividends or payments upon the
Guarantor’s Claims.

4.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution

 

Page 6



--------------------------------------------------------------------------------

which is prohibited by this Guaranty, Guarantor agrees to hold in trust for
Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that Guarantor shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Lender, and Guarantor covenants promptly
to pay the same to Lender.

4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor’s Claims shall be and shall remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed Debt,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, Guarantor shall not (i) exercise or enforce any creditor’s
right Guarantor may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interest, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.

ARTICLE 5

MISCELLANEOUS

5.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

5.2 Notices. Any notices or other communications required or permitted to be
given by this Guaranty must be given in writing and either (i) mailed by prepaid
certified or registered mail, return receipt requested, addressed to the party
at the address herein provided, (ii) by delivery to a third party commercial
delivery service with evidence of delivery to the office of the addressee, or
(iii) by personal delivery to the addressee. The addressee of the parties hereto
are as follows:

 

Guarantor:

CARTER VALIDUS OPERATING

PARTNERSHIP, LP

4211 West Boy Scout Boulevard, Suite 500

Tampa, Florida 33607

Attention: John Carter

FAX NO.:                    

 

with a copy to:

Stephen Kussner

GrayRobinson, P.A.

201 North Franklin Street, Suite 2200

P.O. Box 3324 (33601-3324)

Tampa, Florida 33602

Main: 813-273-5000 | Fax: 813-273-5145

Direct: 813-273-5296

 

Lender:

AMERICAN MOMENTUM BANK

One Momentum Boulevard

College Station, Texas 77845

ATTENTION: TERESA EOFF

FAX NO.: (979) 599-9375

 

with a copy to:

PAYNE, MALECHEK, SCHERR,

CAMPBELL & MOORE, P.C.

P.O. BOX 6900

BRYAN, TEXAS 77805-6900

ATTENTION: TREY MALECHEK

FAX NO.: (979) 731-8333

Any such notice or other communication shall be deemed to have been given
(whether actually received or not) on the day it is delivered to the U.S. Post
Office or third party delivery service as aforesaid or if delivered by other
means, then upon actual receipt by the addressee. Any party may change its
address for purposes of this Guaranty by giving notice of such change to the
other party pursuant to this Section.

 

Page 7



--------------------------------------------------------------------------------

5.3 Governing Law. THIS GUARANTY IS EXECUTED AND DELIVERED AS AN INCIDENT TO A
LENDING TRANSACTION NEGOTIATED, CONSUMMATED, AND PERFORMABLE IN HILLSBOROUGH
COUNTY, FLORIDA, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA. Any action or proceeding against Guarantor under
or in connection with this Guaranty may be brought in any state or federal court
in Hillsborough County, Florida. Guarantor hereby irrevocably (i) submits to the
nonexclusive jurisdiction of such courts, and (ii) waives any objection it may
now or hereafter have as to the venue of any such action or proceeding brought
in such court or that such court is an inconvenient forum. Guarantor agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified herein. Nothing herein shall affect
the right of Lender to serve process in any other matter permitted by law or
shall limit the right of Lender to bring any action or proceeding against
Guarantor or with respect to any of Guarantor’s property in courts in other
jurisdictions. Any action or proceeding by Guarantor against Lender shall be
brought only in a court located in Hillsborough County, Florida.

5.4 Invalid Provisions. If any provision of the Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

5.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.

5.6 Parties Bound; Assignment. This Guaranty shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
legal representatives; provided, however, that Guarantor may not, without the
prior written consent of Lender, assign any of Guarantor’s rights, powers,
duties or obligations hereunder.

5.7 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

5.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

5.9 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature or acknowledgment of, or on behalf of, each party, or that
the signature of all persons required to bind any party, or the acknowledgment
of such party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.

5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against such Guarantor. The exercise by Lender
of any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

 

Page 8



--------------------------------------------------------------------------------

5.11 Funding Prohibited without Guarantor’s Execution and Delivery. Guarantor
hereby acknowledges that the Loan will not be funded unless Guarantor executes
and delivers this Guaranty prior to funding.

5.12 ENTIRETY. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED DEBT AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND LENDER.

5.13 WAIVER OF RIGHT TO TRIAL BY JURY. THE PARTIES TO THIS AGREEMENT HEREBY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COUNSEL, WAIVE,
RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS RELATED TO THIS TRANSACTION.

 

Page 9



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

GUARANTOR: CARTER VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By: CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland
corporation, its general partner  

By:

 

/s/ John E. Carter

  Name:   John E. Carter   Title:   Chief Executive Officer

 

THE STATE OF TEXAS            

  

§

  

§

COUNTY OF             

  

§

This instrument was acknowledged before me on this     day of FEBRUARY, 2012,
by                    ,                    of CARTER VALIDUS MISSION CRITICAL
REIT, INC., a Maryland corporation, the general partner of CARTER VALIDUS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership, on behalf of said
entity.

 

 

Notary Public, State of Texas

 

Page 10